Rachel Trejo as next friend of
                                                                   Rene Trejo (Appellee/ Cross-
                                                                      Appellant)Appellee/s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2014

                                      No. 04-13-00559-CV

HILL COUNTRY-SAN ANTONIO MANAGEMENT SERVICES, INC. a.k.a. Hill Country
                            Achievement
                      Appellant/ Cross-Appellee,

                                                v.

                          Rachel TREJO as next friend of Rene Trejo
                                  Appellee/ Cross-Appellant

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20045
                          Honorable Peter A. Sakai, Judge Presiding

                                         ORDER
       On February 12, 2014, this court issued an opinion affirming the trial court’s order in the
above styled cause of action. On February 27, 2014, Appellant filed a motion for en banc
reconsideration that remains pending before this court. See TEX. R. APP. P. 49.1. On May 20,
2014, this court requested Appellee file a response to the motion for en banc reconsideration.
See TEX. R. APP. P. 49.2. A response has never been received by Appellee.

       On July 22, 2014, Appellant filed a motion to dismiss this appeal. However, the only
matter still pending before this court is the motion for en banc reconsideration. We, therefore,
ORDER Appellant to file a response to this order by October 3, 2014 clarifying whether
Appellant seeks to dismiss the motion for en banc reconsideration or requests this court withdraw
the court’s opinion dated February 12, 2014. See TEX. R. APP. P. 42.1(c).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court